Order entered April 20, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00311-CV

     IN THE INTEREST OF E.S., C.S., AND G.S., MINOR CHILDREN

                    On Appeal from the 354th District Court
                            Hunt County, Texas
                        Trial Court Cause No. 85,668

                                     ORDER

      At the request of court reporter Julie C. Vrooman, we extended the deadline

for filing the reporter’s record in this appeal to April 13, 2020. To date, however,

the reporter’s record has not been filed and Ms. Vrooman has not otherwise

communicated with the Court.

      Because this is an accelerated appeal in a parental termination case and the

record was first due March 16, 2020, we ORDER Ms. Vrooman to file the

reporter’s record no later than April 27, 2020. We caution Ms. Vrooman that

failure to comply may result in the Court taking such action as is necessary to
ensure compliance including ordering she not sit as a court reporter until the record

is filed.

       We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Vrooman and the parties.

                                             /s/    BILL WHITEHILL
                                                    JUSTICE